Court of Appeals
of the State of Georgia

                                        ATLANTA,____________________
                                                 October 01, 2019

The Court of Appeals hereby passes the following order:

A20A0149. LABARRION HARRIS v. THE STATE.

      The trial court sentenced LaBarrion Harris to serve 20 years in prison following
his 2011 guilty plea to armed robbery, aggravated assault, and other related offenses.
In an unpublished opinion, this Court affirmed the denial of his motion for an out-of-
time appeal and motion to modify his sentence. See Harris v. State, Case No.
A14A0811 (Sept. 22, 2014). Following multiple attempts to seek review of his
convictions in this Court,1 Harris now appeals from the trial court’s denial of his June

      1
        See Case Nos. A18A0837 (Jan. 4, 2018) (dismissing direct appeal from denial
of motion to vacate a void sentence), A18D0244 (Jan. 16, 2018) (dismissing
application for discretionary review of denial of motion to vacate a void judgment),
A18A1270 (Mar. 5, 2018) (dismissing direct appeal from same trial court order as
was at issue in Case No. A18D0244), A18D0344 (Mar. 28, 2018) (dismissing
application for discretionary review of denial of “Motion to Discharge
Unconstitutional Indictment for Lack of Personal Jurisdiction and Subject Matter
Jurisdiction”), A18D0367 (Mar. 28, 2018) (dismissing application for discretionary
review of “Motion to Nullify Judgment of Void Indictment”), A18D0537 (Aug. 2,
2018) (dismissing application for discretionary review of denial of motion in arrest
of judgment filed in a separate criminal proceeding), A18A2048 (Sept. 28, 2018)
(dismissing direct appeal from same trial court order as was at issue in Case No.
A18D0367), A18A2063 (Sept. 28, 2018) (dismissing direct appeal from denial of
“Motion Challenging Jurisdiction of Judgment in Unconstitutional Indictment
Pursuant to OCGA § 17-2-1 (a) and OCGA § 17-9-4”), A18A2045 (Nov. 30, 2018)
(affirming denial of out-of-time motion to withdraw guilty pleas), A19A0981 (Jan.
11, 2019) (dismissing direct appeal from “Motion in Arrest of Void Judgment”),
A19A1446 (Mar. 15, 2019) (dismissing direct appeal from denial of motion to set
aside verdict), and A19A2107 (July 12, 2019) (dismissing direct appeal from denial
2019 “Motion to Correct Clerical Error and O.C.G.A. Violations.” He again
complains about the transfer of his 2010 arrest warrant, this time as a violation of
Uniform Superior Court Rule 3.3. However, we lack jurisdiction to consider this
appeal.
      As we recently explained in our July 2019 dismissal of Harris’ appeal raising
the same argument (Case No. A19A2107), after a criminal conviction has been
affirmed, a defendant seeking to challenge his conviction has three available
remedies: he may file an extraordinary motion for new trial, a motion in arrest of
judgment, or a petition for habeas corpus. Harper v. State, 286 Ga. 216, 217-218 (1)
(686 SE2d 786) (2009). None of these remedies support the instant appeal. Harris, in
essence, seeks again to challenge his convictions. However, he is not authorized to
seek relief in this manner. See Roberts v. State, 286 Ga. 532, 532 (690 SE2d 150)
(2010) (post-conviction motion seeking to vacate an allegedly void conviction is not
a valid procedure in a criminal case). Therefore, this appeal is hereby DISMISSED
for lack of jurisdiction.



                                      Court of Appeals of the State of Georgia
                                             Clerk’s Office, Atlanta,____________________
                                                                       10/01/2019
                                             I certify that the above is a true extract from
                                      the minutes of the Court of Appeals of Georgia.
                                             Witness my signature and the seal of said court
                                      hereto affixed the day and year last above written.


                                                                                      , Clerk.




of motion to correct violation of USCR 3.1).